Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2020 & 9/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) and further in light of Lin (US 2010/0209881 A1).
Regarding Claim 1:
Ratnasingam discloses: A method of operating an autonomous vehicle, comprising: (Column 2 Lines 23 – 31 disclose a method of grading performance of a target vehicle, the target vehicle including an embodiment as an autonomous vehicle as disclosed in Column 3 Line 29.)
performing the driving maneuver at the autonomous vehicle; (Column 8 Lines 35 – 36 disclose the subject driver including a computer system operating the vehicle, and Column 2 Lines 23 – 26 disclose the subject driver performing a driving event)
grading the driving maneuver as it is being performed at the autonomous vehicle to obtain a grade; (Column 11 Lines 4 – 20 disclose grading driver performance on a scale of 0-100%, star rankings, and the like. Column 12 Lines 6 – 17 further disclose a performance rating being given in substantially real time to the driving event being performed.)
and adjusting a performance of the driving maneuver at the autonomous vehicle based on the grade. (Column 3 Lines 25 – 35 disclose adjusting at least one calibration factor of an autonomous vehicle’s driving system to improve driving performance based on data obtained as seen in Figure 6 below) 

    PNG
    media_image1.png
    783
    677
    media_image1.png
    Greyscale

Ratnasingam does not disclose: training a maneuver classifier to identify a driving maneuver for a driving context; (Paragraph 0153 of Lin, in a similar field of endeavor, teaches training a neural network based on vehicle test data obtained via various drivers under various traffic and road conditions.)
receiving the driving context at the maneuver classifier; (Paragraph 0082 of Lin teaches the steps of receiving traffic and road conditions, as well as ambient conditions, to better characterize the maneuver, and discloses in Paragraph 0081 using internal sensors to characterize and associate vehicle dynamics with a maneuver.)
identifying the driving maneuver at the maneuver classifier based on the driving context; (Paragraph 0081 of Lin teaches identifying the driving maneuver based on in-vehicle sensors, and further teaches in Paragraph 0083 characterizing the maneuver further based on the external driving context.)
It is old and well understood in the art of vehicle controls that the autonomous scoring of a vehicle’s driving maneuvers would include the recognition of said driving maneuvers based on the navigation and sensor readings of the vehicle. Ratnasingam discloses in Column 7 Lines 33 – 59 grading performance of driving events, which can include specific maneuvers of a vehicle. Column 10 Line 58 – Column 11 Line 3 further discloses the grading including inputs such as location, speed, acceleration, and other appropriate data. Lin recites in Paragraph 0081 identifying the driving maneuver based on sensor readings from the vehicle. It would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of Lin with the disclosure of Ratnasingam in order to characterize and identify the maneuver automatically alongside grading the driving maneuver in question. 

Regarding Claim 2:
The method of claim 1, wherein training the maneuver classifier comprises creating a cluster for each of a plurality of driving maneuvers identified from a historical database of driving maneuvers.
Ratnasingam does not disclose clustering the plurality of driving maneuvers. 
Lin teaches in Paragraph 0311 using classification techniques such as clustering and fuzzy logic in order to classify passing maneuvers, features of which are taught in Paragraph 0312, such as yaw rate and steering angle. Such data can be obtained from training data sets previously obtained as in Paragraph 0308. 

Regarding Claim 5:
The method of claim 1, wherein the driving context includes a speed of the autonomous vehicle and a heading of the autonomous vehicle.
Ratnasingam discloses in Column 10 Lines 58 – 62 vehicle speed as a factor in assessing performance. 
Lin further teaches in Paragraph 0313 both speed and heading angle in the improvement of accuracy in driving skill calculation. 

Regarding Claim 7:
The method of claim 1, wherein grading the driving maneuver further comprises assigning a performance grade specific to the driving context.
Column 16 Lines 7 – 20 disclose the performance grade of the driving event being dependent in part on type of road, environmental conditions, and the like. 

Claim(s) 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) as modified by Lin (US 2010/0209881 A1) and further in light of Satzoda (US 2019/0265712 A1).
Regarding Claim 3:
The method of claim 2, further comprising labelling the cluster of the plurality of driving maneuvers.
Ratnasingam as modified by Lin does not disclose labelling the cluster of the plurality of driving maneuvers. 
Satzoda, in a similar field of endeavor, teaches in Paragraph 0013 labelling data sets including vehicle event data in order to train vehicle control models. 
It is old and well understood in the art of vehicle controls that proper characterization of sets of similar maneuvers via a vehicle would be aided by labeling sets of maneuvers that fall into the same category. Ratnasingam discloses in Column 21 Lines 48 – 61 pattern recognition being an option for characterizing driving events, and Satzoda discloses labeling sets of maneuvers in similarly situated categories in Paragraph 0013. As Ratnasingam discloses further in Column 21 Lines 48 – 61 analysis of the driving data, it would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of Satzoda with the disclosure of Ratnasingam to label similarly situated patterns of data to streamline data analysis. 

Regarding Claim 4:
The method of claim 3, wherein the cluster is labelled by a human.
Ratnasingam does not disclose a human labelling the cluster of the plurality of driving maneuvers. 
Lin teaches in Paragraph 0309 “expert opinions” being used to label test data, which one of ordinary skill in the art would understand to be labeling data by a human. While this teaching directs to labeling performance during a maneuver, it provides further support for information labeling of maneuvers by a human being conventional and well understood in the art. 
Satzoda further teaches in the background of the invention (Paragraph 0003) the use of human labelling in the labelling of the data, which as recited in the rejection of claim 3, above, includes sets of data corresponding to vehicle event data. While human labelling is not used in invention of Satzoda, it is recited as a weakness in the state of the art, indicating it is a well known feature in the art. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) as modified by Lin (US 2010/0209881 A1) and further in light of Zhu (US 10,059,334 B1).
Regarding Claim 6:
The method of claim 1, further comprising assigning a grade to a road user other than the autonomous vehicle and adjusting a prediction of a trajectory of the road user based on the grade for the road user.
Ratnasingam as modified by Lin does not disclose assigning a grade to a road user other than the autonomous vehicle in question, nor altering the predicted trajectory as a result. 
Zhu, in a similar field of endeavor, teaches in Column 2 Lines 54 – 67 identifying the movements of surrounding objects, updating a behavior model of the object, and predicting the object’s likely movements based on said updated model. 
It is old and well understood in the art of vehicle controls that a variety of methods can be used to model the behavior of a vehicle. In Ratnasingam, Column 11 Lines 4 – 20 disclose grading driver performance based on how good or poor driving is of the vehicle, but does not extend this to other vehicles or the prediction of other vehicle’s behavior. Zhu teaches analyzing the behavior of other vehicles in Column 2 Lines 54 – 67, and assigning a behavior characterization based on observed readings, and predicting accordingly. It would be obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the disclosure of Ratnasingam with the teachings of Zhu, in order to improve safety and further contextualize actions taken by the driven vehicle based on the good or poor driving of surrounding vehicles. 

Claim(s) 8, 9, 12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) further in light of Lin (US 2010/0209881 A1).
Regarding Claim 8:
A system for operating an autonomous vehicle, comprising: (Column 2 Lines 23 – 31 disclose a system of grading performance of a target vehicle, the target vehicle including an embodiment as an autonomous vehicle as disclosed in Column 3 Line 29)
perform the driving maneuver at the autonomous vehicle; (Column 8 Lines 35 – 36 disclose the subject driver including a computer system operating the vehicle, and Column 2 Lines 23 – 26 disclose the subject driver performing a driving event)
grade the driving maneuver as it is being performed at the autonomous vehicle; (Column 11 Lines 4 – 20 disclose grading driver performance on a scale of 0-100%, star rankings, and the like. Column 12 Lines 6 – 17 further disclose a performance rating being given in substantially real time to the driving event being performed)
and adjust a performance of the driving maneuver at the autonomous vehicle based on the grade. (Column 3 Lines 25 – 35 disclose adjusting at least one calibration factor of an autonomous vehicle’s driving system to improve driving performance based on data obtained)
Ratnasingam does not disclose: an offline processor configured to train a maneuver classifier to identify a driving maneuver for a driving context; (Paragraph 0153 of Lin, in a similar field of endeavor, teaches training a neural network based on vehicle test data obtained via various drivers under various traffic and road conditions. Paragraph 0158 further teaches a processor executing this classification process)
an online processor configured to: (Paragraph 0009 of Lin teaches a maneuver identification processor, but does not disclose the processor being online. Column 46 Lines 30 – 48 of Ratnasingam disclose a server system for analyzing data, including a processor which is online)
receive the driving context; (Paragraph 0082 of Lin teaches the steps of receiving traffic and road conditions, as well as ambient conditions, to better characterize the maneuver, and discloses in Paragraph 0081 using internal sensors to characterize and associate vehicle dynamics with a maneuver)
operate the maneuver classifier to identify the driving maneuver based on the driving context; (Paragraph 0081 of Lin teaches identifying the driving maneuver based on in-vehicle sensors, and further teaches in Paragraph 0083 characterizing the maneuver further based on the external driving context)
It is old and well understood in the art of vehicle controls that the autonomous scoring of a vehicle’s driving maneuvers would include the recognition of said driving maneuvers based on the navigation and sensor readings of the vehicle. Ratnasingam discloses in Column 7 Lines 33 – 59 grading performance of driving events, which can include specific maneuvers of a vehicle. Column 10 Line 58 – Column 11 Line 3 further discloses the grading including inputs such as location, speed, acceleration, and other appropriate data. Lin recites in Paragraph 0081 identifying the driving maneuver based on sensor readings from the vehicle. It would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of Lin with the disclosure of Ratnasingam in order to characterize and identify the maneuver automatically alongside grading the driving maneuver in question. 

Regarding Claim 9:
Claim 9 recites substantially the same limitations as Claim 2, above, and is rejected under similar rationale. 

Regarding Claim 12:
Claim 12 recites substantially the same limitations as Claim 5, above, and is rejected under similar rationale. 

Regarding Claim 14:
Claim 14 recites substantially the same limitations as Claim 7, above, and is rejected under similar rationale. 

Claim(s) 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) as modified by Lin (US 2010/0209881 A1) and further in light of Satzoda (US 2019/0265712 A1).
Regarding Claim 10:
Claim 10 recites substantially the same limitations as Claim 3, above, and is rejected under similar rationale. 

Regarding Claim 11:
Claim 11 recites substantially the same limitations as Claim 4, above, and is rejected under similar rationale. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) as modified by Lin (US 2010/0209881 A1) and further in light of Zhu (US 10,059,334 B1).
Regarding Claim 13:
Claim 13 recites substantially the same limitations as Claim 6, above, and is rejected under similar rationale. 

Claim(s) 15, 16, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) and further in light of Lin (US 2010/0209881 A1).
Regarding Claim 15:
An autonomous vehicle, comprising: (Column 2 Lines 23 – 31 disclose a system of grading performance of a target vehicle, the target vehicle including an embodiment as an autonomous vehicle as disclosed in Column 3 Line 29.)
perform the driving maneuver at the autonomous vehicle; (Column 8 Lines 35 – 36 disclose the subject driver including a computer system operating the vehicle, and Column 2 Lines 23 – 26 disclose the subject driver performing a driving event)
grade the driving maneuver as it is being performed at the autonomous vehicle; (Column 11 Lines 4 – 20 disclose grading driver performance on a scale of 0-100%, star rankings, and the like. Column 12 Lines 6 – 17 further disclose a performance rating being given in substantially real time to the driving event being performed)
and adjust a performance of the driving maneuver at the autonomous vehicle based on the grade. (Column 3 Lines 25 – 35 disclose adjusting at least one calibration factor of an autonomous vehicle’s driving system to improve driving performance based on data obtained)
Ratnasingam does not disclose: 
a maneuver classifier trained at an offline processor to identify a driving maneuver for a driving context; (Paragraph 0153 of Lin, in a similar field of endeavor, teaches training a neural network based on vehicle test data obtained via various drivers under various traffic and road conditions. Paragraph 0158 further teaches a processor executing this classification process)
an online processor configured to: (Paragraph 0009 of Lin teaches a maneuver identification processor, but does not disclose the processor being online. Column 46 Lines 30 – 48 of Ratnasingam disclose a server system for analyzing data, including a processor which is online)
receive the driving context; (Paragraph 0082 of Lin teaches the steps of receiving traffic and road conditions, as well as ambient conditions, to better characterize the maneuver, and discloses in Paragraph 0081 using internal sensors to characterize and associate vehicle dynamics with a maneuver)
operate the maneuver classifier to identify the driving maneuver based on the driving context; (Paragraph 0081 of Lin teaches identifying the driving maneuver based on in-vehicle sensors, and further teaches in Paragraph 0083 characterizing the maneuver further based on the external driving context.)
It is old and well understood in the art of vehicle controls that the autonomous scoring of a vehicle’s driving maneuvers would include the recognition of said driving maneuvers based on the navigation and sensor readings of the vehicle. Ratnasingam discloses in Column 7 Lines 33 – 59 grading performance of driving events, which can include specific maneuvers of a vehicle. Column 10 Line 58 – Column 11 Line 3 further discloses the grading including inputs such as location, speed, acceleration, and other appropriate data. Lin recites in Paragraph 0081 identifying the driving maneuver based on sensor readings from the vehicle. It would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of Lin with the disclosure of Ratnasingam in order to characterize and identify the maneuver automatically alongside grading the driving maneuver in question. 

Regarding Claim 16:
Claim 16 recites substantially the same limitations as Claim 2, above, and is rejected under similar rationale. 

Regarding Claim 18:
Claim 18 recites substantially the same limitations as Claim 5, above, and is rejected under similar rationale. 

Regarding Claim 20:
Claim 20 recites substantially the same limitations as Claim 7, above, and is rejected under similar rationale. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) as modified by Lin (US 2010/0209881 A1) and further in light of Satzoda (US 2019/0265712 A1).
Regarding Claim 17:
The autonomous vehicle of claim 16, wherein the offline processor is further configured to present the cluster of each of the plurality of driving maneuvers to a human and receive a label for the cluster from the human.
Ratnasingam as modified by Lin does not disclose labelling the cluster of the plurality of driving maneuvers. 
Satzoda, in a similar field of endeavor, teaches in Paragraph 0013 labelling data sets including vehicle event data in order to train vehicle control models. Satzoda further teaches in the background of the invention (Paragraph 0003) the use of human labelling in the labelling of the data, which as recited in the rejection of claim 3, above, includes sets of data corresponding to vehicle event data. While human labelling is not used in invention of Satzoda, it is recited as a weakness in the state of the art, indicating it is a well known feature in the art. 
Lin teaches in Paragraph 0309 “expert opinions” being used to label test data for driving performance during specific maneuvers, which one of ordinary skill in the art would understand to be labeling data by a human. While this teaching directs to labeling performance during a maneuver, it provides further support for information labeling of maneuvers by a human being conventional and well understood in the art. 
It is old and well understood in the art of vehicle controls that proper characterization of sets of similar maneuvers via a vehicle would be aided by labeling sets of maneuvers that fall into the same category. Ratnasingam discloses in Column 21 Lines 48 – 61 pattern recognition being an option for characterizing driving events, and Satzoda discloses labeling sets of maneuvers in similarly situated categories in Paragraph 0013. As Ratnasingam discloses further in Column 21 Lines 48 – 61 analysis of the driving data, it would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of Satzoda with the disclosure of Ratnasingam to label similarly situated patterns of data to streamline data analysis. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 10,407,078 B2) as modified by Lin (US 2010/0209881 A1) and further in light of Zhu (US 10,059,334 B1).
Regarding Claim 19:
Claim 19 recites substantially the same limitations as Claim 6, above, and is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661